DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: module for decoding in claim 6, 7, and 141.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the set of drawing referred to in the specification can not be located. Applicant is reminded that each reference character mentioned in the specification as to be shown in the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The substitute specification filed 8/6/18 has been entered.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, line 6 recites “binary sequence” while the antecedent recites “binary sequences” in lines 2-3. Please correct.
claim 6, line 3, before “sequence”, “at least one binary” should be inserted for consistency with antecedent in line 2. Claim 6, line 6, before “binary”, “at least one” should be inserted for consistency with antecedent in line 2.  Claim 6, line 10,  is the limitation “at least one remote emitter” the same as “a remote emitter”, recited in  claim 6, line 4? If so, amend line  10 to make use of the antecedent in line 4.
 claim 8, line 1, “ that can be” is not a positive limitation and should be deleted or replace by a positive limitation.
 Claim 9, line 5 recites “binary sequence” while the antecedent recites “binary sequences” in line 2. Please correct.
As per claim 14, see claim 6.
As per claim 15, see claim 8.
Any claim whose base claim is objected is likewise objected.
  Appropriate correction is required.

Examiner’s Warning
Applicant is advised that should claim 8 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8, “the first binary sequence” lacks of proper antecedent basis.
Claim 3, line 2, “the second piece of binary information” lacks of proper antecedent basis.
 As per claim 9, line 7, see claim 1.
Any claim whose base claim is rejected is likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim
8 is directed to a “computer program product” per the preamble. A claim directed to “computer program product “is merely software per se and is therefore patent ineligible.
          As per claim 15 see rejection of claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinh-Thuy Phan-Huy et al,  “ 2012 IEEE International Conference on Communications (ICC) (Page(s): 4852-4856)  entitled “Receive antenna shift keying for time reversal wireless communications””.
As per claim 6,  Dinh-Thuy Phan-Huy et al discloses a method  and a receiver device(fig. 1 and fig. 2) for receiving and decoding at least one binary sequence of a signal that includes a plurality of binary sequences the sequence having been subjected, before its emission by a remote emitter, ( note symbol 1, symbol 2, symbol 3, of fig. 1 each is formed by a binary sequence) (the limitation, “to a prefiltering of focusing towards one target antenna out of n receiver antennas, and the associated focusing prefiltering being chosen according to a value of the binary sequence”, is an element or feature associated with a transmitter or emitter. This claim however is directed to a receiver. Limitation or feature of a transmitter is not a required feature or limitation in a receiver. Therefore, such limitation or feature is not given any patentable weight ) including: a module for decoding a first piece of binary information transmitted (fig. 2 shows a module  (disclosed as a detector (physical entity)(see abstract)) for decoding  first symbol (fist binary information),  (the limitation “ and at least partially encoded by using the deliberate absence of focusing towards all of the antennas connected to the receiver from at least one remote emitter”  is an element or feature associated with a transmitter or emitter. This claim however is directed to a receiver. Limitation or feature of a transmitter is not a required feature or limitation in a receiver. Therefore, such limitation or feature is not given any patentable weight), during a predetermined integer k of symbol times (as shown in at least fig. 1, each symbol is received and processed during respective symbol times or periods).
As per claim 7, Dinh-Thuy Phan-Huy et al teaches that module for decoding a second piece of binary information transmitted (fig. 2 shows a module  (disclosed as a detector (physical entity)(see abstract)) for decoding  second symbol (fist binary information)(fig. 1), the limitation “encoded by modulation of power emitted by at least one remote emitter antenna” is an element or feature associated with a transmitter or emitter. This claim however is directed to a receiver. Limitation or feature of a transmitter is not a required feature or limitation in a receiver. Therefore, such limitation or feature is not given any patentable weight ).
As per claim 14, see rejection of claim 6.
Allowable Subject Matter
Claims 1-5 and 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior arts of record does not teach or fairly suggest in combination with the other claimed limitations, the limitations of “at least one step of transmission suitable for transmitting a first piece of binary information by using the simultaneous absence of focusing towards each of the n receiver antennas during a predetermined integer k of symbol times”, recited in claim 1 and the limitations of “at least one step of transmission suitable for transmitting a first piece of binary information by using the absence of focusing towards any one of the n receiver antennas, during a predetermined integer k of symbol times”, recited in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The substitute specification, page  5, lines 14-15 teaches that the modules are physical entities ( that the examiner understood to mean “physical components or elements” or “hardware”).